ORDER
PER CURIAM.
Rebekah Hays Blankenship (Wife) appeals from the trial court’s Order and Judgment granting Steven Maxwell Blankenship’s (Husband) motion to dismiss Wife’s motion to modify for lack of subject matter and personal jurisdiction. First, Wife argues the trial court erred in granting Husband’s motion because the trial court had personal jurisdiction over Husband due to his general entry of appearance in response to an earlier motion to modify filed by Wife. Second, Wife argues the trial court erred in granting Husband’s motion because the trial court had subject matter jurisdiction due to its continuing exclusive jurisdiction over the case pursu*316ant to Missouri’s Uniform Interstate Family-Support Act, or alternatively, Missouri’s Uniform Child Custody Jurisdiction Act.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).